DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kajino et al., JP 2014053551 (Applicant cite, machine translation attached to this action) in view of Kunishi et al., JP 2017147336 (Applicant cited, machine translation attached to this action).
Regarding claims 1, 3 and 5, Kajino teaches (see paragraphs 0017, 0022, 0023, 0030, 0035, 0040, 0043, 0047 and 0058, and figure 1) a thermistor comprising a thermistor element 2 (paragraph 0017 is the first paragraph starting on 4th page of the translation), a protective film 5 that is formed on the surface of the thermistor element, and electrode parts 6 that are formed on both ends of the thermistor element, the protective film 5 being made from a silicon oxide (that silica glass is used, see paragraphs 0040-0041, 9th page of the translation starting with “Examples th page of the translation starting with “The glass layer 5…”). 
Kajino teaches the claimed invention except for listing a range of bonding interface in an observation filed is 0.16 or less.
Kunishi teaches (see paragraphs 0016-0022 and 0028) the method of immersing an element in a reaction liquid that contains alkali serving as a base catalyst, an organic solvent, water and alkali metal, such as sodium hydroxide, serving as a base catalyst, and a silicon alkoxide and a metal alkoxideof Li, Na, etc., and having SiO2 be deposited on the surface of the element by the hydrolysis and polycondensation reactions of the silicon alkoxide.  This method is used to carry out the metal alkoxide process, which improves the film formability of the glass layer.  
It would have been obvious to one skilled in the art before the effective filing date of the current invention to have used the glass layer forming method taught by Kunishi with the thermistor of Kajino, since improving glass layer formability reduces and/or eliminates blisters and pinholes, and increases bonding interface between the thermistor element and its protective film to reach a range in the observation field of 0.16.  

Regarding claim 2, Kajino teaches the glass layer 5 having a thickness of 0.2 to 1.0 µm (see paragraph 0030, 7th page of the translation).

Regarding claim 4, Kajino teaches the glass layer 5 being formed before the terminal electrodes are formed (see paragraph 0023, 5th
Regarding claim 6, see the discussion above for claim 5 (Kajino in view of Kunishi).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Kishimoto et al., Inoue et al., Ueno et al., Heistand, II et al., and Kishimoto et al., teach devices with glass coating film.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYUNG S LEE whose telephone number is (571)272-1994. The examiner can normally be reached 6AM-2PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 

KYUNG S. LEE
Primary Examiner
Art Unit 2833



/KYUNG S LEE/Primary Examiner, Art Unit 2833